internal_revenue_service number info release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a -- genin-148617-02 date date dear this is in response to your letter dated date in connection with an exchange transaction entered into by your clients the transaction described in your letter involves an exchange of working interests in certain mineral properties for publicly traded interests in grantor trusts holding the same kind of mineral_interests your letter states that the transaction is in litigation you recommend in the letter that the internal_revenue_service issue a revenue_ruling addressing the sec_1031 implications of the transaction we cannot comment on the merits of any transaction currently in litigation we do however appreciate your suggestion that the transaction described in your letter be addressed in a revenue_ruling project should you have any further comments or questions please contact of my office at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
